Citation Nr: 0033928	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The veteran believes that he suffers from PTSD due to his 
experiences during active service in Japan.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran reported a 
history of depression or excessive worry in his January 1968 
separation examination; however, no objective findings were 
made.  The remainder of the service medical records are 
negative for psychiatric complaints or findings.  Records 
from Barnes Hospital show that the veteran was admitted in 
October 1969 for complaints of nervousness.  It was noted to 
be his first psychiatric admission and he was diagnosed with 
anxiety neurosis.  During a VA examination in April 1978, the 
veteran complained of nervousness and anxiety, with somatic 
symptoms, for the past ten years.  The veteran was diagnosed 
with psychoneurosis mixed type anxiety and depression.

Medical records from Shael S. Bronson, M.D., reflect that the 
veteran was seen in January and February 1986 and assessed 
with generalized anxiety reaction, panic attacks.  During a 
VA examination in September 1997, the veteran reported that 
he used Valium and that he had been diagnosed with 
agoraphobia and panic attacks.  

A June 1999 letter from Saaid Khojasteh, M.D., stated that 
the veteran had been under his care since November 1995 for 
panic disorder, agoraphobia, and depression.  He related that 
the veteran had recently reported the occurrence of 
nightmares, panic, and anxiety related to active service in 
Japan.  Dr. Khojasteh believed that these symptoms seemed to 
be related to a diagnosis of PTSD.

In letters to the RO, the veteran claimed that he developed 
PTSD while serving in Japan at the 7th Field Hospital.  While 
in Japan, he was on alert to go to Vietnam, and this made him 
anxious.  He stated that he was an ambulance driver for those 
wounded in Vietnam, and, in that capacity, saw many 
dismembered and injured men.  He described specific 
incidents.  He stated that, in 1967, after seeing a man whom 
he had known and played with as a child who had been 
seriously injured by a mortar, he became very nervous and had 
an anxiety attack.  Thereafter, he had repeated anxiety 
attacks and episodes of feeling as though he could not 
swallow.  He had his tonsils removed in service but was not 
given psychiatric treatment.  The veteran claimed that he 
received treatment from a private physician after he was 
discharged from service until he was initially hospitalized 
in 1969.

The veteran's DD 214 (Report of Transfer or Discharge) 
confirms that he served more than 18 months of foreign 
service and that his last duty assignment was Medical 
Company, 7th Field Hospital.  The RO apparently requested the 
veteran's personnel records from the National Personnel 
Records Center (NPRC) in August 1997 but they are not 
presently associated with the claims file.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103-5103A)).  After receiving an application for benefits, 
VA is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

Under these circumstances, further review by the RO on the 
merits with consideration of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (which was essentially 
retained under the new legislation) should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).  
With regard to post-service records, the RO on remand should 
ensure that the veteran is provided with the opportunity to 
provide an accurate medical history of treatment for the 
claimed disability since service.  The RO should then ensure 
that the assistance set forth in the Veterans Claims 
Assistance Act to obtain such records is accomplished.  
Specifically, the RO should attempt to obtain the treatment 
records of Dr. Khojasteh and of the private physician who 
reportedly rendered treatment in 1968 and 1969.

Finally, the Board notes that the veteran has not been 
afforded a recent VA examination in connection with his claim 
for service connection.  Under the recently enacted 
legislation, VA examinations and opinions are required if 
certain criteria are met.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions, 
the Board is of the opinion that it may not properly proceed 
with appellate review until additional development has been 
accomplished.  Also, the Board finds that it would be helpful 
to have another VA psychiatric examination given the various 
psychiatric diagnoses as well as the records of psychiatric 
treatment rendered the year following discharge from active 
service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his psychiatric 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  Specifically, the records 
from Dr. Khojasteh and any private 
physician who rendered treatment in 1968 
or 1969 should be obtained.  The RO 
should document all reasonable efforts to 
obtain such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  In 
particular, the veteran should provide 
the full name of the childhood friend 
whom he saw in Japan.  The RO should 
request the veteran's representative to 
assist the veteran in completing the 
stressor development letter.

3.  The RO should again request the 
veteran's personal records from the NPRC, 
if such records have not yet been 
received.  If NPRC does not provide the 
veteran's personnel and administrative 
records, or those records do not reflect 
the veteran's duties in Japan with 
sufficient specificity, the RO should 
request such records from the appropriate 
service department.  In particular, the 
service department should be ask to 
provide any type of record which might 
show the veteran's actual duty 
assignments while in Japan.

4.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

5.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

6.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also determine if the 
veteran suffers from an acquired 
psychiatric disability.  The examiner 
should offer an opinion as to whether it 
is as likely as not that such a 
disability is related to active service.  
Since it is important that "each 
disability be viewed in relation to its 
history"  38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

7.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new requirements for 
providing assistance to the veteran under 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

8.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

9.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to obtain additional 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran and his representative have the right to 
submit additional evidence and argument in support of the 
matter addressed in this remand.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge,
Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




